Citation Nr: 1448994	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  04-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and clear and unmistakable error (CUE) with respect to a 1976 RO decision denying service connection for viral meningoencephalitis.

2.  Entitlement to an earlier effective date (EED) for the award of service connection for panhypopituitarism.

3. Entitlement to a compensable rating for bilateral hearing loss. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to February 21, 2008.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to January 1976 and again from July 1979 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003, September 2008, and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The February 2003 rating action continued a noncompensable evaluation for hearing loss (at the time, only the left ear was service-connected, but a subsequent RO determination in June 2006 awarded service connection for the right ear as well).  The issue of entitlement to a compensable rating for bilateral hearing loss was remanded in July 2008 for further development (a Board hearing).  

The Veteran testified before the undersigned at a second Board hearing in February 2009. A transcript of this proceeding is also associated with the claims file. While at the February 2009 hearing, the Veteran submitted additional evidence along with a waiver of RO review. 

The September 2008 rating decision denied entitlement to TDIU.  Subsequently, by way of a November 2013 rating decision, the Veteran was granted a 100 percent rating effective February 21, 2008.  

In August 2009 and August 2011, the Board remanded the issues of entitlement to a compensable disability rating for service-connected bilateral hearing loss and entitlement to TDIU for additional evidentiary development.  The case has now been returned for further appellate action. 

In its August 2011 Remand, the Board referred three issues back to the RO: (1)
clear and unmistakable error (CUE) with respect to a 1976 RO decision
denying service connection for viral meningoencephalitis, (2) entitlement to an earlier effective date (EED) for the award of service connection for panhypopituitarism, and (3) entitlement to service connection for diabetes insipidus.  In a November 2013 rating decision, the RO impliedly granted service connection for diabetes insipidus inasmuch as it granted an earlier effective date for diabetes insipidus with chronic prostatitis and recurrent right epididymitis (also claimed as polyuria/polydipsia, urinary condition to include infections and voiding dysfunction) and assigned a 40 percent rating effective September 8, 2009.  The grant of service connection constitutes a complete grant of the claim, and the issue is not before the Board.   

With regard to the first two issues, the RO issued a December 18, 2013 rating decision in which it found that there was no CUE in the February 17, 1976 rating decision and denied an earlier effective date of service connection for panhypopituitarism with hypothyroidism, residuals of viral meningoencephalitis (claimed as a pituitary gland condition).  The Veteran submitted a VA Form 9 which was received on December 19, 2013.  The Board notes that while these arguments were made on a VA Form 9 (substantive appeal), they cannot possibly constitute a substantive appeal inasmuch as the RO had not issued a statement of the case with respect to these issues.  Consequently, the Board construes the VA Form 9 (dated prior to the December 18, 2013 rating decision but resubmitted after its issuance) as a notice of disagreement.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.
 
There are also a number of issues that are not before the Board.  In August 2011, the Board also remanded the issues of: (1) whether new and material evidence had been received to reopen a previously denied claim of service connection for viral meningoencephalitis, (2) entitlement to service connection for sleep apnea, to include complex sleep apnea, (3) entitlement to an initial evaluation in excess of 10 percent for panhypopituitarism, claimed as a pituitary gland condition and residuals to include Cushing Syndrome, to include whether a separate compensable evaluation is assignable for an adrenal disorder, (5) entitlement to an initial evaluation in excess of 10 percent for hypothyroidism, secondary to panhypopituitarism, and (6) entitlement to an initial compensable evaluation for erectile dysfunction with hypogonadism.  These issues were remanded so that the RO could issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In November 2013, the RO issued a statement of the case with regard to issues (1), (4), and (6), and the Veteran did not file a timely appeal with regards to these issues.  Consequently, these issues are not before the Board.  In regard to issues (2), (3), and (5), the RO issued a November 2013 rating decision in which it granted service connection for sleep apnea and for adrenal insufficiency (claimed as Cushing Syndrome), and granted a 100% rating for panhypopituitarism with hypothyroidism, residuals of viral meningocephalitis (claimed as a pituitary gland condition).  The grant of service connection of sleep apnea and adrenal insufficiency, and the granting of a 100 percent rating for panhypopituitarism with hypothyroidism constitutes complete grants of these claims.  Consequently, the issues are not before the Board.   


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level III hearing in the right ear and Level II hearing in the left ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85-87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In January 2003 and August 2007 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an August 2007 communication, and the claim was thereafter readjudicated in a November 2013 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  The Veteran was given numerous VA examinations, which are fully adequate.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran submitted a VA outpatient examination report dated in December 2002 (VBMS).  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
30
80
95
55
LEFT
15
30
65
80
47.5

The pure tone average was 55 decibels in the right ear and 47.5 (48) decibels in the left ear.  There were no speech recognition scores.  The examiner noted that hearing ranged from within normal limits to profound hearing loss in the right ear, and ranged from within normal limits to severe hearing loss in the left ear.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Such examination findings translate to level III hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VIa.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in February 2003 (VBMS).  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
30
80
95
55
LEFT
15
25
70
80
47.5

The pure tone average was 55 decibels in the right ear and 47.5 (48) decibels in the left ear.  Speech recognition scores were 100 percent bilaterally.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in August 2005 (Virtual VA, document 9, pgs. 182-184).  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
25
75
80
48.75
LEFT
15
25
75
85
50

The pure tone average was 48.75 (49) decibels in the right ear and 50 decibels in the left ear.  Speech recognition scores were 96 percent bilaterally.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in September 2007 (Virtual VA, document 9, pgs. 159-162).  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
30
80
90
52.5
LEFT
10
55
70
85
55

The pure tone average was 52.5 (53) decibels in the right ear and 55 decibels in the left ear.  Speech recognition scores were 84 percent in the right ear and 76 percent in the left ear.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Such examination findings translate to level II hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in October 2009 (Virtual VA, document 9, pgs. 146-149).  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
25
75
85
47.5
LEFT
10
40
65
85
50

The pure tone average was 47.5 (48) decibels in the right ear and 50 decibels in the left ear.  Speech recognition scores were 88 percent in the right ear and 80 percent in the left ear.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Such examination findings translate to level II hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in August 2012 (Virtual VA, document 9, pgs. 47-54).  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
50
80
95
57.5
LEFT
10
30
70
85
48.75

The pure tone average was 57.5 (58) decibels in the right ear and 48.75 (49) decibels in the left ear.  Speech recognition scores were 84 percent in the right ear and 86 percent in the left ear.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Such examination findings translate to level III hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

Additional private audiometric reports are of record but these may not be considered for rating purposes as they do not appear to conform with the requirements under 38 C.F.R. § 4.85(a) (regarding the acceptable format for speech recognition testing.)  In any event, the audiometric results do not appear to vary significantly from those reported above.  




Analysis

The Veteran has been assigned a noncompensable rating.  This rating was based on the results of numerous VA examinations.  All examinations showed puretone averages and speech recognition scores that equate to a 0 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were not shown.  Based on these audiological test results, a rating in excess of 0 percent is not warranted.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the current noncompensable schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to a compensable rating for hearing loss is denied.  


REMAND

CUE (viral meningoencephalitis) and EED (panhypopituitarism)

As noted in the introduction, the RO has yet to issue a statement of the case in response to the Veteran's disagreement with the December 2013 rating decision.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

TDIU (prior to February 21, 2008)

The Veteran's claim for a TDIU prior to February 21, 2008 is dependent on whether his service connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issues of whether there was CUE with respect to the 1976 RO decision denying service connection for viral meningoencephalitis, and whether an EED is warranted for the award of service connection for panhypopituitarism.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action, including issuance of a statement of the case, on the issues of (1) whether the was CUE with respect to a 1976 RO decision denying service connection for viral meningoencephalitis, and (2) Entitlement to an earlier effective date for the award of service connection for panhypopituitarism.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if he wishes to complete an appeal from the determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


